Case: 16-14957    Date Filed: 02/20/2018   Page: 1 of 3


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-14957
                         ________________________

                   D.C. Docket No. 6:14-cv-01704-RBD-TBS



HAROLD SMITH,
LAURA SMITH,
SHANIKQUA SMITH,

                                                             Plaintiffs-Appellants
                                                                 Cross Appellees,

S.S.
a minor child, by and through Laura Smith, her mother
and natural guardian,

                                                                         Plaintiff,

                                     versus

ALAN J. CONFREDA,
Individually,
SHERIFF OF BREVARD COUNTY, FLORIDA,
BRIAN STOLL,
individually,

                                                           Defendants-Appellees,

BRIAN GUILFORD,
individually,
                Case: 16-14957        Date Filed: 02/20/2018       Page: 2 of 3




                                                                          Defendant-Appellee
                                                                            Cross Appellant,

Six Unknown Members
(hereinafter Does No. 1-6) of the Gang and Major Epidemic
of Violence Enforcement Response (G.A.M.E.O.V.E.R.)
Partnership and/or S.W.A.T. Team members of Wayne Ivey,
as Sheriff of Brevard County Florida, et al.,

                                                                                    Defendants.

                               ________________________

                      Appeals from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                     (February 20, 2018)

Before ED CARNES, Chief Judge, NEWSOM, and SILER, * Circuit Judges.

PER CURIAM:

       Harold and Laura Smith filed this action under 42 U.S.C. § 1983 and related

state laws on their own behalf and on behalf of their daughter, Shanikqua Smith,

against Sergeant Alan J. Confreda, Agent Brian Guilford, Agent Brian Stoll, and

the sheriff of Brevard County. The Smiths claim that the agents violated their

Fourth Amendment rights to be free from unreasonable searches and seizures. The

district court found that the agents are entitled to qualified immunity, entered



       *
        Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting
by designation.

                                                2
                 Case: 16-14957        Date Filed: 02/20/2018       Page: 3 of 3


summary judgment in their favor, and dismissed the state law claims for lack of

jurisdiction.

       We affirm for the reasons stated in the court’s order, with one exception.

The court found that Guilford violated Harold Smith’s constitutional right when he

handcuffed and frisked Harold, but it ruled that Guilford was entitled to qualified

immunity because that right was not clearly established.1 The constitutional ruling

is not necessary to our decision, and we do not imply any position about whether it

is correct. See Wate v. Kubler, 839 F.3d 1012, 1018–19 (11th Cir. 2016)

(explaining that the court has the discretion to decide whether the right was clearly

established before determining whether there was a constitutional violation).

       AFFIRMED.




       1
          Agent Guilford cross-appeals the court’s constitutional finding. But that cross-appeal is
unnecessary. A prevailing party may, without taking a cross-appeal, defend the district court’s
judgment with any argument based on the record, even if that argument involves an attack on the
district court’s reasoning. See Mass. Mut. Life Ins. Co. v. Ludwig, 426 U.S. 479, 481, 96 S. Ct.
2158, 2159 (1976) (“[I]t is . . . settled that the appellee may, without taking a cross-appeal, urge
in support of a decree any matter appearing in the record, although his argument may involve an
attack upon the reasoning of the lower court . . . .”).

                                                 3